Case 1:20-cv-00482-JAO-RT Document 4 Filed 11/10/20 Page 1 of 5                PageID #: 26




                   IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF HAWAII

CARISSA SCHUSTER,                         )    CIVIL NO. 20-00482 JAO-RT
                                          )
              Plaintiff,                  )    ORDER TO SHOW CAUSE WHY THIS
                                          )    ACTION SHOULD NOT BE
       vs.                                )    REMANDED
                                          )
HH PACIFIC BEACH LP, DBA                  )
ALOHILANI RESORT WAIKIKI                  )
BEACH,                                    )
                                          )
              Defendant.                  )
                                          )
                                          )

                ORDER TO SHOW CAUSE WHY THIS ACTION
                    SHOULD NOT BE REMANDED

       On November 9, 2020, Defendant HH Pacific Beach LP, dba Alohilani

Resort Waikiki Beach (“Defendant”) removed this action from the Circuit Court of

the First Circuit, State of Hawaiʻi on the basis of diversity jurisdiction. ECF No. 1

at 2–3. Under 28 U.S.C. § 1441, a defendant may remove a civil action brought in

a state court to federal district court if the district court has original jurisdiction.

See Abrego Abrego v. The Dow Chem. Co., 443 F.3d 676, 679–80 (9th Cir. 2006).

“Removal . . . statutes are ‘strictly construed,’ and a ‘defendant seeking removal

has the burden to establish that removal is proper and any doubt is resolved against

removability.’” Hawaii ex rel. Louie v. HSBC Bank Nevada, N.A., 761 F.3d 1027,
Case 1:20-cv-00482-JAO-RT Document 4 Filed 11/10/20 Page 2 of 5           PageID #: 27




1034 (9th Cir. 2014) (quoting Luther v. Countrywide Home Loans Serv. LP, 533

F.3d 1031, 1034 (9th Cir. 2008)); see Hunter v. Phillip Morris USA, 582 F.3d

1039, 1042 (9th Cir. 2009) (“The ‘strong presumption against removal jurisdiction

means that the defendant always has the burden of establishing that removal is

proper,’ and that the court resolves all ambiguity in favor of remand to state court.”

(quoting Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992) (per curiam)));

Durham v. Lockheed Martin Corp., 445 F.3d 1247, 1252 (9th Cir. 2006).

      “Courts have an independent obligation to determine whether subject-matter

jurisdiction exists, even when no party challenges it.” Hertz Corp. v. Friend, 559

U.S. 77, 94 (2010). “If at any time before final judgment it appears that the district

court lacks subject matter jurisdiction, the case shall be remanded.” 28 U.S.C. §

1447(c).

      Federal district courts have original jurisdiction over cases where the amount

in controversy exceeds $75,000, exclusive of interest and costs, and where the

matter in controversy is between citizens of different states. See 28 U.S.C.

§ 1332(a)(1). Complete diversity of citizenship requires that each of the plaintiffs

be a citizen of a different state than each of the defendants. See Williams v. United

Airlines, Inc., 500 F.3d 1019, 1025 (9th Cir. 2007) (citing Exxon Mobil Corp. v.

Allapattah Servs., Inc., 545 U.S. 546, 553 (2005)); Morris v. Princess Cruises,

Inc., 236 F.3d 1061, 1067 (9th Cir. 2001).


                                          2
Case 1:20-cv-00482-JAO-RT Document 4 Filed 11/10/20 Page 3 of 5            PageID #: 28




      The Notice of Removal (“Notice”) asserts that, upon information and belief

based on the allegations and requested relief in Plaintiff Carissa Schuster’s

(“Plaintiff”) Complaint, ECF No. 1-2, the amount in controversy is in excess of

$75,000, ECF No. 1 ¶¶ 4, 7; and Plaintiff is a citizen of the State of Hawaiʻi, id. ¶

5. Defendant also asserts in its Notice that Defendant is a “limited partnership

formed under the laws of the State of Delaware, having its principal place of

business in Irving, Texas.” Id. ¶ 6. From this Defendant concludes it is not a

citizen of the State of Hawaiʻi and therefore there is complete diversity of

citizenship between the parties. Id.

      The Notice is deficient because it fails to affirmatively identify Defendant’s

citizenship(s). Unlike a corporation, which is a citizen of “(1) the state where its

principal place of business is located, and (2) the state in which it is incorporated,”

Johnson v. Columbia Props. Anchorage, LP, 437 F.3d 894, 899 (9th Cir. 2006)

(citing 28 U.S.C. § 1332(c)(1)), an “unincorporated association such as a

partnership” or limited liability company, shares the citizenships of all of their

owners/members. See id. at 899, 902; see also RD Legal Funding, LLC v. Erwin &

Balingit, LLP, Civil No. 08cv597-L(RBB), 2008 WL 927570, at *1 (S.D. Cal. Apr.

4, 2008 (“[T]he citizenship of a limited liability company or a limited liability

partnership is determined by examining the citizenship of each of its members or

partners.” (citing Carden v. Arkoma Assocs., 494 U.S. 185, 195–96 (1990)). And


                                           3
Case 1:20-cv-00482-JAO-RT Document 4 Filed 11/10/20 Page 4 of 5            PageID #: 29




“[a]bsent unusual circumstances, a party seeking to invoke diversity jurisdiction

should be able to allege affirmatively the actual citizenship of the relevant parties.”

Kanter v. Warner-Lambert Co., 265 F.3d 853, 857 (9th Cir. 2001) (emphasis

added) (citations omitted). Here, Defendant fails to identify any of its

owners/members or their respective citizenships.1 Absent this information, the

Court is unable to ascertain whether diversity jurisdiction exists.

      Accordingly, Defendant is ORDERED TO SHOW CAUSE why this action

should not be remanded for lack of subject matter jurisdiction. Defendant must file

a response to this Order to Show Cause by November 25, 2020, providing

complete information concerning its citizenship. Failure to timely respond to this

Order to Show Cause will result in a finding that Defendant has failed to carry its

burden of establishing removal jurisdiction and the Court will remand the action to

the Circuit Court of the First Circuit Court, State of Hawaiʻi.

      //

      //

      //

      //



1
  If any of Defendant’s members are themselves unincorporated associations, such
as limited liability companies or limited partnerships, Defendant must identify
those entities’ members and provide their citizenships.

                                           4
Case 1:20-cv-00482-JAO-RT Document 4 Filed 11/10/20 Page 5 of 5                  PageID #: 30




       IT IS SO ORDERED.

       DATED: Honolulu, Hawai‘i, November 10, 2020.




CV 20-00482 JAO-RT; Schuster v. HH Pacific Beach LP, dba Alohilani Resort Waikiki Beach; ORDER
TO SHOW CAUSE WHY THIS ACTION SHOULD NOT BE REMANDED

                                               5
